      Case 2:11-cv-00084 Document 606 Filed on 11/20/18 in TXSD Page 1 of 20
                                                                                   United States District Court
                                                                                     Southern District of Texas

                                                                                        ENTERED
                                                                                    November 20, 2018
                            UNITED STATES DISTRICT COURT
                                                                                     David J. Bradley, Clerk
                             SOUTHERN DISTRICT OF TEXAS
                               CORPUS CHRISTI DIVISION

M.D.; bnf STUKENBERG, et al,                     §
                                                 §
          Plaintiffs,                            §
VS.                                              §   CIVIL ACTION NO. 2:11-CV-84
                                                 §
GREG ABBOTT, et al,                              §
                                                 §
          Defendants.                            §

                                            ORDER

         Consistent with the Fifth Circuit’s October 18, 2018 Opinion (hereinafter referred to as

the “Opinion”), the Court enters the following Orders. All findings of fact and conclusions of

law in this Court’s 2015 Memorandum Opinion and Verdict, (D.E. 368), and January 2018

Order, (D.E. 559), are hereby adopted and incorporated by reference, excluding reversed or

remanded findings of fact and conclusions of law.

                                  PROCEDURAL HISTORY

         The procedural history of this case is adequately described in this Court’s December 17,

2015 Memorandum Opinion and Verdict and January 2018 Order. Subsequent to the January

2018 Order, Defendants applied for a stay and appealed.           The Fifth Circuit granted an

administrative stay of the injunction, which was converted to a stay pending appeal on March 21,

2018. On October 18, 2018, the Fifth Circuit affirmed in part, reversed in part, and remanded for

modification consistent with the Opinion. See generally, M. D. by Stukenberg v. Abbott, 907

F.3d 237 (5th Cir. 2018). The Fifth Circuit held this matter in abeyance for 60 days pending the

disposition of the remand proceedings. (D.E. 601, att. 1). Upon the request of the Court, both

parties submitted briefs addressing issues on remand and proposed remedies. (D.E. 603; D.E.

604).


1 / 20
     Case 2:11-cv-00084 Document 606 Filed on 11/20/18 in TXSD Page 2 of 20



                                                  INJUNCTION

         The Court therefore ENJOINS the Defendants from placing children in permanent

management conservatorship (“PMC”) in placements that create an unreasonable risk of serious

harm.1 The Defendants SHALL implement the remedies herein to ensure that Texas’s PMC

foster children are free from an unreasonable risk of serious harm.

                                                Validated Orders

         The Opinion validated the following remedies in aid of injunctive relief. M. D. by

Stukenberg, 907 F.3d at 273-83.

         Therefore, it is ORDERED that:

    1. Within 60 days, the Texas Department of Family Protective Services (“DFPS”) shall
       ensure statewide implementation of the CPS Professional Development (“CPD”) training
       model, which DFPS began to implement in November 2015.

    2. Within 60 days, DFPS shall ensure statewide implementation of graduated caseloads for
       newly hired CVS caseworkers, and all other newly hired staff with the responsibility for
       primary case management services to children in the PMC class, whether employed by a
       public or private entity.

    3. DFPS shall ensure that reported allegations of child abuse and neglect involving children
       in the PMC class are investigated; commenced and completed on time consistent with the
       Court’s Order; and conducted taking into account at all times the child’s safety needs.
       The Monitors shall periodically review the statewide system for appropriately receiving,
       screening, and investigating reports of abuse and neglect involving children in the PMC
       class to ensure the investigations of all reports are commenced and completed on time
       consistent with this Order and conducted taking into account at all times the child’s safety
       needs.

    4. Within 60 days, DFPS shall ensure that all caseworkers and caregivers are trained to
       recognize and report sexual abuse, including child-on-child sexual abuse.



1
  The Opinion included psychological harm in its definition of serious harm. M. D. by Stukenberg, 907 F.3d at 250
(“We agree that plaintiffs’ substantive right to ‘personal security and reasonably safe living conditions’ includes the
very limited right to be free from severe psychological abuse and emotional trauma—both of which are often
inextricably related to some form of physical mistreatment or deprivation.”).


2 / 20
    Case 2:11-cv-00084 Document 606 Filed on 11/20/18 in TXSD Page 3 of 20



   5. Within 60 days and ongoing thereafter, DFPS shall, in accordance with existing DFPS
      policies and administrative rules, initiate Priority One child abuse and neglect
      investigations involving children in the PMC class within 24 hours of intake. (A Priority
      One is by current policy assigned to an intake in which the children appear to face a
      safety threat of abuse or neglect that could result in death or serious harm.)

   6. Within 60 days and ongoing thereafter, DFPS shall, in accordance with existing DFPS
      policies and administrative rules, initiate Priority Two child abuse and neglect
      investigations involving children in the PMC class within 72 hours of intake. (A Priority
      Two is assigned by current policy to any CPS intake in which the children appear to face
      a safety threat that could result in substantial harm.)

   7. Within 60 days and ongoing thereafter, DFPS shall, in accordance with DFPS policies
      and administrative rules, complete required initial face-to-face contact with the alleged
      child victim(s) in Priority One child abuse and neglect investigations involving PMC
      children as soon as possible but no later than 24 hours after intake.

   8. Within 60 days and ongoing thereafter, DFPS shall, in accordance with DFPS policies
      and administrative rules, complete required initial face-to-face contact with the alleged
      child victim(s) in Priority Two child abuse and neglect investigations involving PMC
      children as soon as possible but no later than 72 hours after intake.

   9. Within 60 days and ongoing thereafter, DFPS must track and report all child abuse and
      neglect investigations that are not initiated on time with face-to-face contacts with
      children in the PMC class, factoring in and reporting to the Monitors quarterly on all
      authorized and approved extensions to the deadline required for initial face-to-face
      contacts for child abuse and neglect investigations.

   10. Within 60 days, DFPS shall, in accordance with DFPS policies and administrative rules,
       complete Priority One and Priority Two child abuse and neglect investigations that
       involve children in the PMC class within 30 days of intake, unless an extension has been
       approved for good cause and documented in the investigative record. If an investigation
       has been extended more than once, all extensions for good cause must be documented in
       the investigative record.

   11. Within 60 days and ongoing thereafter, DFPS must track and report monthly all child
       abuse and neglect investigations involving children in the PMC class that are not
       completed on time according to this Order. Approved extensions to the standard closure
       timeframe, and the reason for the extension, must be documented and tracked. If an
       investigation has been extended more than once, all extensions for good cause must be
       documented in the investigative record.


3 / 20
     Case 2:11-cv-00084 Document 606 Filed on 11/20/18 in TXSD Page 4 of 20




    12. Effective immediately, the State of Texas shall ensure the Residential Child Care
        Licensing (“RCCL”)2 investigators, and any successor staff, observe or interview the
        alleged child victims in Priority One child abuse or neglect investigations within 24 hours
        of intake.

    13. Effective immediately, the State of Texas shall ensure RCCL investigators, and any
        successor staff, observe or interview the alleged child victims in Priority Two child abuse
        or neglect investigations within 72 hours of intake.

    14. Effective immediately, the State of Texas shall ensure RCCL investigators, and any
        successor staff, complete Priority One and Priority Two child abuse and neglect
        investigations within 30 days of intake, consistent with DFPS policy.

    15. Effective immediately, the State of Texas shall ensure RCCL investigators, and any
        successor staff, complete Priority Three, Priority Four and Priority Five investigations
        within 60 days of intake, consistent with DFPS policy.

    16. Effective immediately, the State of Texas shall ensure RCCL investigators, and any
        successor staff, complete and submit documentation in Priority One and Priority Two
        investigations on the same day the investigation is completed.

    17. Effective immediately, the State of Texas shall ensure RCCL investigators, and any
        successor staff, complete and submit documentation in Priority Three, Priority Four and
        Priority Five investigations within 60 days of intake.

    18. Effective immediately, the State of Texas shall ensure RCCL investigators, and any
        successor staff, finalize and mail notification letters to the referent and provider(s) in
        Priority One and Priority Two investigations within five days of closing a child abuse and
        neglect investigation or completing a standards investigation.

    19. Effective immediately, the State of Texas shall ensure RCCL investigators, and any
        successor staff, finalize and mail notification letters to the referent(s) and provider(s) in
        Priority Three, Priority Four and Priority Five investigations within 60 days of intake.

    20. Within 120 days, RCCL, and/or any successor entity charged with inspections of child
        care placements, will identify, track and address concerns at facilities that show a pattern
        of contract or policy violations. Such facilities must be subject to heightened monitoring

2
  As a result of legislation passed during the 2017 session of the Texas Legislature, the investigation responsibilities
remain with DFPS, which is now a stand-alone agency. The licensing and regulatory responsibilities transferred to
the Texas Health and Human Services Commission. See H. B. 5, 85th Leg. (Tx. 2017); S.B. 11, 85th Leg. (Tx.
2017).


4 / 20
    Case 2:11-cv-00084 Document 606 Filed on 11/20/18 in TXSD Page 5 of 20



         by DFPS and any successor entity charged with inspections of child care placements and
         subject to more frequent inspections, corrective actions and, as appropriate, other
         remedial actions under DFPS’ enforcement framework.

   21. Effective immediately, RCCL and/or its successor entity, shall have the right to directly
       suspend or revoke the license of a placement in order to protect children in the PMC
       class.

   22. Effective immediately, RCCL, and any successor entity charged with inspections of child
       care placements, must consider during the placement inspection all referrals of, and in
       addition all confirmed findings of, child abuse/neglect and all confirmed findings of
       corporal punishment occurring in the placements. During inspections, RCCL, and any
       successor entity charged with inspections of child care placements, must monitor
       placement agencies’ adherence to obligations to report suspected child abuse/neglect.
       When RCCL, and any successor entity charged with inspections of child care placements,
       discovers a lapse in reporting, it shall refer the matter to DFPS, which shall immediately
       investigate to determine appropriate corrective action, up to and including termination or
       modification of a contract.

   23. Within 60 days, DFPS shall implement within the child’s electronic case record a profile
       characteristic option for caseworkers or supervisors to designate PMC and TMC children
       as “sexually abused” in the record if the child has been confirmed to be sexually abused
       by an adult or another youth.

   24. Within 60 days, DFPS shall document in each child’s records all confirmed allegations of
       sexual abuse in which the child is the victim.

   25. Effective immediately, all of a child’s caregivers must be apprised of confirmed
       allegations at each present and subsequent placement.

   26. Effective immediately, if a child has been sexually abused by an adult or another youth,
       DFPS must ensure all information about sexual abuse is reflected in the child’s placement
       summary form, and common application for placement.

   27. Effective immediately, all of the child’s caregivers must be apprised of confirmed
       allegations of sexual abuse of the child at each present and subsequent placement.

   28. Effective immediately, DFPS shall ensure a child’s electronic case record documents
       “child sexual aggression” and “sexual behavior problem” through the profile
       characteristic option when a youth has sexually abused another child or is at high risk for
       perpetrating sexual assault.



5 / 20
     Case 2:11-cv-00084 Document 606 Filed on 11/20/18 in TXSD Page 6 of 20



    29. Effective immediately, if sexually aggressive behavior is identified from a child, DFPS
        shall also ensure the information is reflected in the child’s placement summary form, and
        common application for placement.

    30. Effective immediately, DFPS must also document in each child’s records all confirmed
        allegations of sexual abuse involving the child as the aggressor.

    31. Effective immediately, all of the child’s caregivers must be apprised at each present and
        subsequent placement of confirmed allegations of sexual abuse involving the PMC child
        as the aggressor.

    32. Within 90 days of this Order, DFPS shall create a clear policy on what constitutes child
        on child sexual abuse. Within 6 months of the Court’s Order, DFPS shall ensure that all
        staff who are responsible for making the determinations on what constitutes child on
        child sexual abuse are trained on the policy.

    33. Within four months of this Order, DFPS shall submit to the Court a plan for an integrated
        computer system, with specific timeframes, that contains each PMC child’s complete
        records, including but not limited to a complete migration of all medical, dental,
        educational, placement recommendations, court records, mental health and caseworker
        records. The mental health, dental and medical information shall include all visits to the
        provider with detailed examinations, diagnoses, test results, immunizations, medications
        (including the reasons for each), history of abuse, treatment plans, and any other
        information necessary for the safety of the children. DFPS shall have this system fully
        functional within one year of the Order date.

    34. The DFPS plan shall ensure that DFPS caseworkers and supervisors serving PMC
        children, as well as CASA staff and volunteers, and any public or private staff assigned to
        oversee PMC children’s care, have access to an integrated, current, complete and
        accurate case record for PMC children on their caseloads, consistent with prevailing state
        and federal law, including, for example, the child’s current legal status and permanency
        goal; the child's Transition Plan (where applicable); the child’s placement information
        and all safety-related and licensure/verification information about the child’s placement,
        including investigation and inspection reports, enforcement actions and internal reviews
        conducted by CPAs; the child’s historic and current caseworker(s) and supervisor(s), with
        corresponding contact information; the child’s complete medical, dental, educational and
        mental health information and records.3

3
  The Opinion stated that the Court’s order to improve “access to comprehensive medical information, mental health
records, and placement history for individual children would assist RCCL in making an informed assessment about
abuse allegations,” was proper. M. D. by Stukenberg, 907 F.3d at 282. However, it listed two identical provisions
as valid. Id. In their filings, both Plaintiffs and Defendants believed that the Opinion intended to validate provisions


6 / 20
     Case 2:11-cv-00084 Document 606 Filed on 11/20/18 in TXSD Page 7 of 20




    35. Effective immediately, DFPS shall track caseloads on a child-only basis, as ordered by
        the Court in December 2015. Effective immediately, DFPS shall report to the Monitors,
        on a quarterly basis, caseloads for all staff, including supervisors, who provide primary
        case management services to children in the PMC class, whether employed by a public or
        private entity, and whether full-time or part-time. Data reports shall show all staff who
        provide case management services to children in the PMC class and their caseloads. In
        addition, DFPS’s reporting shall include the number and percent of staff with caseloads
        within, below and over the DFPS established guideline, by office, by county, by agency
        (if private) and statewide. Reports will include the identification number and location of
        individual staff and the number of PMC children and, if any, TMC children to whom they
        provide case management. Caseloads for staff, as defined above, who spend part-time in
        caseload carrying functions and part-time in other functions must be reported
        accordingly.4

    36. Within 30 days of the Court’s Order, DFPS shall present the Court with a plan to address
        and remediate missing and nonexistent medical and mental health care records, consistent
        with the American Academy of Pediatrics “Fostering Health: Healthcare for Children and
        Adolescent in Foster Care.”5

    37. Within 60 days, DFPS shall ensure that all abuse and neglect referrals regarding a foster
        home where any PMC child is placed, which are not referred for a child abuse and
        neglect investigation, are shared with the PMC child’s caseworker and the caseworker’s
        supervisor within 48 hours of DFPS receiving the referral. Upon receipt of the
        information, the PMC child’s caseworker will review the referral history of the home and
        assess if there are any concerns for the child’s safety or well-being, and document the
        same in the child’s electronic case record.

                                                Modified Orders

         In aid of injunctive relief for the General Class the Court enters the following:




granting access to the integrated computer system, rather than a duplicative provision, especially as the Opinion did
not address the access provision. (D.E. 559 at 25; D.E. 604 at 18; D.E. 603 at 6).
4
  The reference to reporting “the number and percent of staff with caseloads within, below and over the range of 14
to 17 children” has been removed from the validated provision per the Opinion.
5
  The Opinion did not address this Provision, however it did explicitly validate the integrated computer system
tracking the “mental health, dental and medical information” of all PMC children. Supra Provision 33. Such a
system would not be effective for preventing an unreasonable risk of serious harm if medical records were missing
or nonexistent.


7 / 20
      Case 2:11-cv-00084 Document 606 Filed on 11/20/18 in TXSD Page 8 of 20



A. Remedies Applicable to the General Class

      1. Within 60 days of the Court’s Order, DFPS, in consultation with and under supervision of
         the Monitors, shall propose a workload study to generate reliable data regarding current
         caseloads and to determine how many children caseworkers are able to safely carry, for
         the establishment of appropriate guidelines for caseload ranges. The proposal shall
         include, but will not be limited to: the sampling criteria, timeframes, protocols, survey
         questions, pool sample, interpretation models, and the questions asked during the study.
         DFPS shall file this proposal with the Court within 60 days of the Court’s Order, and the
         Court shall convene a hearing to review the proposal.6

         DFPS’s past practices highlight the need for oversight in conducting a new workload

study. “DFPS had not performed a comprehensive workload study in over a decade.” M. D. by

Stukenberg, 907 F.3d at 261. When finally ordered by the Court to perform a workload study,

DFPS’s study was woefully inadequate:

         DFPS provided the Special Masters with a limited workload survey conducted from
         August 2015 to March 2016 which purported only to estimate how much time was
         actually spent on casework during that time period. It made no attempt to quantify
         how much time caseworkers should be spending on casework or how many cases a
         caseworker could safely manage. Despite being reprimanded by the district court in
         2015 for its inclusion of [“I See You”] workers in its workload estimates, DFPS
         again included [“I See You”] workers in its 2016 study.

Id.

By including the “I See You” workers in its study, DFPS improperly elevated the “I See You”

workers to a position comparable with the primary caseworkers in DFPS’s analysis, a thoroughly

inappropriate approach given that “I See You” workers are clearly not equipped to be

caseworkers. Id. at 274 n. 47. DFPS even created additional non-human workers out of

6
  Monitor oversight is also necessary because of DFPS’s failure to conduct these workload studies. Except for the
incomplete workload study performed from 2015 to 2016, DFPS has not conducted its own workload study in nearly
two decades, a fact highlighted by the Sunset Commission in 2014. (D.E. 368 at 193-94). For all prior studies
conducted by DFPS, it relied on third parties to perform the actual studies. This was the case with Casey Family
Programs, a private third-party who DFPS contracted to perform internal reviews, the Texas Sunset Advisory
Commission, a government group outside the DFPS required by the Texas Legislature to issue a report on different
Texas agencies, and The Stephen Group, a national consulting firm that DFPS hired to conduct an operational
review. (D.E. 23-24). By relying purely on assessments conducted by third parties and failing to ever fully review
their own workload internally, DFPS has demonstrated a lack of expertise and resources to properly conduct these
studies, thus requiring this Court’s reliance on the Monitors’ oversight.


8 / 20
    Case 2:11-cv-00084 Document 606 Filed on 11/20/18 in TXSD Page 9 of 20



overtime. Id. at 257. Further, the study only estimated how much time was spent on casework

and made no attempt to quantify how much time caseworkers should spend on casework, nor

how many children a caseworker safely can manage. Id. at 256. Oversight ensures that DFPS

will appropriately conduct this Court-ordered study.

   2. Within 120 days of the Court’s Order, DFPS shall present the completed workload study
      to the Court. DFPS shall include as a feature of their workload study submission to the
      Court, how many cases, on average, caseworkers are able to safely carry, and the data
      and information upon which that determination is based, for the establishment of
      appropriate guidelines for caseload ranges.

   3. Within 150 days of the Court’s Order, DFPS shall establish internal caseload standards
      based on the findings of the DFPS workload study, and subject to the Court’s approval.
      The caseload standards that DFPS will establish shall ensure a flexible method of
      distributing caseloads that takes into account the following non-exhaustive criteria: the
      complexity of the cases; travel distances; language barriers; and the experience of the
      caseworker. In the policy established by DFPS, caseloads for staff shall be prorated for
      those who are less than full-time. Additionally, caseloads for staff who spend part-time in
      the work described by the caseload standard and part-time in other functions shall be
      prorated accordingly.

         Once the workload study is complete, DFPS shall establish internal guidelines and

standards for caseloads. The Opinion established that “it is reasonable for an injunctive remedy

to require the agency to generate reliable data regarding current caseloads and to establish

internal guidelines that identify a flexible range of caseloads that the agency determines

caseworkers can safely manage.” M. D. by Stukenberg, 907 F.3d at 273. The Opinion explicitly

supports this remedy: “the fact that caseworkers’ workload capacities will vary, on an individual

basis, according to the types of cases a caseworker is assigned does not obviate the need for

general guidelines that identify an appropriate caseload range.” Id. at 262. These standards and

guidelines would still “strike at the heart of the workload problem” without raising concerns that

the Court is using “too blunt a remedy for a complex problem.” Id. at 274. Accordingly, “DFPS




9 / 20
    Case 2:11-cv-00084 Document 606 Filed on 11/20/18 in TXSD Page 10 of 20



absolutely should determine how many cases, on average, caseworkers are able to safely carry.”

Id. Further DFPS must quantify how much time caseworkers should spend on casework and

how many children a caseworker can safely manage. Based on its determination, DFPS should

establish generally applicable, internal caseload standards.” Id. Defendants acknowledge this

language in their filing addressing the Opinion. (D.E. 604 at 4).

    4. Within 180 days of the Court’s Order, DFPS shall ensure that the generally applicable,
       internal caseload standards that are established are utilized to serve as guidance for
       supervisors who are handling caseload distribution and that its hiring goals for all staff
       are informed by the generally applicable, internal caseload standards that are established.
       This order shall be applicable to all DFPS supervisors, as well as anyone employed by
       private entities who is charged by DFPS to provide case management services to children
       in the General class.

    5. Within 180 days of this Order, all required monthly face-to-face meetings pursuant DFPS
       and federal requirements shall be conducted only by primary caseworkers.7

          DFPS shall ensure all face-to-face meetings with PMC children are conducted by primary

caseworkers. Using “I See You” workers for these meetings does not protect PMC children from

an unreasonable risk of serious harm as “I See You” workers do not address the actual needs of

the children in the General Class:

          [“I See You” workers] are not required to follow up on a child’s needs, and they
          are not involved in any aspect of a child’s permanency plan outside of providing
          relevant information to the child’s primary caseworker. [“I See You”] workers’
          primary responsibility is to see the child and confirm that the child “is still there.”

See M. D. by Stukenberg, 907 F.3d at 245.

          Further, “I See You” workers do not have the time or capacity to fill the role of primary

caseworkers in monthly face-to-face meetings:



7
  The Opinion invalidated the provision requiring DFPS to incorporate the “I See You” workers onto the primary
team of caseworkers. In doing so, the Opinion acknowledged this Court’s distinction between the role of primary
and secondary caseworkers, including “I See You” workers, and the fact that these secondary caseworkers were
inappropriate substitutes for primary caseworkers. M. D. by Stukenberg, 907 F.3d at 274 n. 47.


10 / 20
   Case 2:11-cv-00084 Document 606 Filed on 11/20/18 in TXSD Page 11 of 20



          [It is] a wonder [“I See You”] workers have time to show up everywhere they
          need to be on a given day and check an attendance box. It may be the case that [“I
          See You”] workers increase the odds that a foster child will encounter a “live”
          individual associated with DFPS on a semi-regular basis, but they are by no
          means an adequate or “reasonable” substitute for primary caseworkers.

M. D. by Stukenberg, 907 F.3d at 263.

The Opinion stated that: “DFPS often uses secondary workers to fill” the gap in primary case

worker face-to-face meetings even though “[“I See You”] workers typically carry a large

caseload, and their responsibilities are significantly more limited than are those of primary

caseworkers.” Id. at 245. Further, the testimony at trial “strongly suggests that [“I See You”]

visits are perfunctory and that the information they generate from the foster child is often

superficial and unhelpful.” Id. “Children do not feel comfortable sharing their problems with

their revolving roster of [“I See You”] workers who often fail to meet with them in private as

required by DFPS policy.” Id. In summary, the Opinion makes it clear that “I See You” workers

cannot substitute as primary caseworkers and cannot provide the type of attention needed for

monthly face-to-face meetings or gather the necessary information for these meetings, thereby

nullifying the purpose of these meetings under DFPS and federal requirements.

   6. Within 30 days of the Court’s Order, DFPS shall ensure that caseworkers provide
      children with the appropriate point of contact for reporting issues relating to abuse or
      neglect. In complying with this order, DFPS shall ensure that children in the General
      Class are apprised by their primary caseworkers of the appropriate point of contact for
      reporting issues, and appropriate methods of contact, to report abuse and neglect. This
      shall include a review of the Foster Care Bill of Rights and the number for the Texas
      Health and Human Services Ombudsman. Upon receipt of the information, the PMC
      child’s caseworker will review the referral history of the home and assess if there are any
      concerns for the child’s safety or well-being and document the same in the child’s
      electronic case record.

          DFPS shall rectify the unclear lines of communication for reporting abuse that arise from

the rapid turnover of caseworkers through a child’s duration in the foster care system. The



11 / 20
       Case 2:11-cv-00084 Document 606 Filed on 11/20/18 in TXSD Page 12 of 20



Opinion specifically stated that: “[t]o the extent that the [C]ourt is worried about underreporting,

this can be remedied by mandating that caseworkers provide children with the appropriate point

of contact for reporting issues.” M. D. by Stukenberg, 907 F.3d at 279. Further, the Opinion

held that a substantively similar injunctive provision was valid. Id. There is still a concern with

underreporting since systemic DFPS issues likely lead to underreporting of abuse, (D.E. 368, at

205-06), accordingly, this remedy is needed to protect the children from an unreasonable risk of

serious harm. By including this injunctive provision, the Court is closely following the process

approved by the Opinion while ensuring that clear avenues for reporting abuse are available to

these children.

      7. The Defendants shall immediately cease placing8 PMC children in placements housing
         more than 6 children, inclusive of all foster, biological, and adoptive children, that lack
         continuous 24-hour awake-night supervision. The continuous 24-hour awake-night
         supervision shall be designed to alleviate any unreasonable risk of serious harm.

      8. Within 60 days of this Court’s Order, and on a quarterly basis thereafter, DFPS shall
         provide a detailed update and verification to the Monitors concerning the State’s
         providing continuous 24-hour awake-night supervision in the operation of placements
         that house more than 6 children, inclusive of all foster, biological, and adoptive children.

           The Opinion narrowly construed the Court’s initial grant of injunctive relief and denied

the stay of the continuous 24-hour supervision requirement for PMC children placed in a home

with 6 or more children. M. D. by Stukenberg, 907 F.3d at 270. In issuing this Order, the Court

shall ensure that the continuous 24-hour awake-night supervision stays in place to protect the

members of the General Class in placements with a large number of children, and to ensure that

the system of continuous 24-hour awake-night supervision is designed and implemented to

protect the General Class.

B. Remedies Applicable to the Licensed Foster Care Subclass

8
    “Placing” and “placement” shall be construed to encompass all existing placements and future placements.


12 / 20
   Case 2:11-cv-00084 Document 606 Filed on 11/20/18 in TXSD Page 13 of 20




   1. Within 60 days of the Court's Order, DFPS, in consultation with and under the
      supervision of the Monitors, shall propose a workload study to: generate reliable data
      regarding current RCCL, or successor entity, investigation caseloads and to determine
      how much time RCCL investigators, or successor staff, need to adequately investigate
      allegations of child maltreatment, in order to inform the establishment of appropriate
      guidelines for caseload ranges; and to generate reliable data regarding current RCCL
      inspector, or successor staff, caseloads and to determine how much time RCCL
      inspectors, or successor staff, need to adequately and safely perform their prescribed
      duties, in order to inform the establishment of appropriate guidelines for caseload ranges.
      The proposal shall include, but will not be limited to: the sampling criteria, timeframes,
      protocols, survey questions, pool sample, interpretation models, and the questions asked
      during the study. DFPS shall file this proposal with the Court within 60 days of the
      Court’s Order, and the Court shall convene a hearing to review the proposal.

          The Monitors shall oversee DFPS’s RCCL investigator workload study to ensure DFPS

has accurate data when establishing RCCL investigation guidelines and standards. The Opinion

stated that “it would be reasonable for the court to require a comprehensive workload study” for

RCCL investigators. M. D. by Stukenberg, 907 F.3d at 279. DFPS previously failed to comply

with an order requiring a RCCL investigator work study. In December 2015, the Court ordered

DFPS to complete a “Workload Study to determine the time required for investigators and

inspectors to adequately perform their tasks.” (D.E. 368, Page 251). In January 2017, the Court

found “that DFPS has not commenced, as previously ordered, a workload study of RCCL

investigators and inspectors.” (D.E. 500, Page 23; D.E. 546, Page 35).

   2. Within 120 days of the Court’s Order, DFPS shall present the completed workload study
      to the Court. DFPS shall include as a feature of their workload study submission to the
      Court, how many cases, on average, RCCL inspectors and investigators, or any successor
      staff, are able to safely carry, and the data and information upon which that determination
      is based, for the establishment of appropriate guidelines for caseload ranges.

   3. Within 150 days of the Court’s Order, DFPS, in consultation with the Monitors, shall
      establish internal guidelines for caseload ranges that RCCL investigators, or any
      successor staff, can safely manage based on the findings of the RCCL investigator
      workload study, including time spent in actual investigations. In the standard established


13 / 20
   Case 2:11-cv-00084 Document 606 Filed on 11/20/18 in TXSD Page 14 of 20



          by DFPS, caseloads for staff shall be prorated for those who are less than full-time.
          Additionally, caseloads for staff who spend part-time in the work described by the
          RCCL, or successor entity, standard and part-time in other functions shall be prorated
          accordingly.

          Maintaining a capable RCCL investigatory arm is vital for protecting the children under

DFPS’s care. As then RCCL Director Shaw stated: “If you don’t have a good investigative

system, you can’t have a good [child welfare] system.” (D.E. 304 at 20). Given the “alarmingly

high investigatory error rate” for RCCL investigations, 75%, M. D. by Stukenberg, 907 F.3d at

265, it is clear that a “good investigative system” does not currently exists. An injunctive

measure is necessary to cure the overburdened RCCL workload. Thus, the Court includes this

provision, in order to cure the investigative failure while following the Opinion’s guidance.

   4. Within 180 days of this Order, DFPS shall ensure that the internal guidelines for caseload
      ranges and investigative timelines are based on the determination of the caseloads RCCL
      investigators, or any successor staff, can safely manage are utilized to serve as guidance
      for supervisors who are handling caseload distribution and that these guidelines inform
      DFPS hiring goals for all RCCL inspectors and investigators, or successor staff.

          RCCL investigators and inspectors are plagued by hiring issues. Therefore, the RCCL

workload studies should drive RCCL’s hiring guidelines to mitigate its staggering 41.2% yearly

turnover rate. (D.E. 368 at 210). Additional issues with these investigations can be traced to

hiring, such as variable caseload weights, as can be seen in the northeast district where there is a

much higher median of average daily caseloads due to the smaller number of RCCL

investigators. (D.E. 546 at 36-37; D.E. 546, app. 13).

          Structured changes to DFPS’s RCCL hiring goals are particularly needed, as DFPS

currently does not base its hiring requests on any quantifiable needs. In the 2016-17 funding

request, “DFPS asked for an additional 20 inspectors, 20 investigators, 9 supervisors, 1 program

manager, and 1 state office program specialist.” (D.E. 368 at 211).           However, without a



14 / 20
    Case 2:11-cv-00084 Document 606 Filed on 11/20/18 in TXSD Page 15 of 20



workload study it is unclear how DFPS developed these numbers. DFPS claims that staffing

requests would return the workforce to 2009 levels, but returning to 2009 levels would do little

to resolve the unreasonable risk of serious harm facing the General Class due to the growth of

the General Class population under DFPS’s care. Further, simply returning to 2009 staffing

levels would not bring RCCL workloads in line with any imaginable guideline derived from a

reasonable workload study.       These types of blind requests, divorced from any meaningful

metrics, are not an effective method for resolving DFPS’s current issues, and an intervention is

necessary to rectify this irrational process.

    5. Effective immediately, DFPS shall ensure that RCCL, or any successor entity, promptly
       communicates allegations of abuse to the child’s primary caseworker. In complying with
       this order, DFPS shall ensure that it maintains a system to receive, screen, and assign for
       investigation, reports of maltreatment of children in the General Class, taking into
       account at all times the safety needs of children.

          At a minimum, a child’s primary caseworker shall be informed of any allegations of

abuse as the natural extension of the State’s parental surrogacy over the child.          Prompt

notification of the primary caseworker may seem like a simple and obvious requirement, but the

record shows that allegations of abuse are not being routed to the primary caseworker. The

Opinion took issue with communication provisions that add an additional administrative burden,

M. D. by Stukenberg, 907 F.3d at 274, but the primary caseworker should already be responsible

for knowing the details of the children in her care, so ensuring that these allegations are

communicated does not implicate those concerns. In the case of P.V., it is not clear if her

primary caseworker was ever informed of the sexual abuse she reported to the central DFPS

phone line, as neither the CPA or caseworker followed through with any investigation or report.

Id. at 15.




15 / 20
    Case 2:11-cv-00084 Document 606 Filed on 11/20/18 in TXSD Page 16 of 20



                                          Orders Appointing Monitors

          Pursuant to its inherent authority and Federal Rule of Civil Procedure 53, the Court

appoints Monitors to supervise compliance with its decree.

          Therefore, it is ORDERED that:

A. Monitoring Appointment Provisions in the January 15, 2018 Order9

    1. The Court hereby appoints Kevin Ryan and Deborah Fowler as the Monitors of this
       Order, responsible to assess and report on Defendants’ compliance with the terms of this
       Order. The Monitors shall be responsible solely to the Court but shall work actively with
       the parties to ensure the effective and prompt implementation of this Order. The Monitors
       shall proceed with all reasonable diligence and shall commence their duties as quickly as
       practicable. The Monitors shall serve until the Court determines, upon Defendants’
       application, that the Monitors are no longer necessary.10

    2. Neither party, nor any employee or agent of either party, shall have any supervisory
       authority over the Monitors’ activities, reports, findings, or recommendations. The
       retention of the Monitors shall be conducted solely pursuant to the procedures set forth in
       this Order and shall not be governed by any formal or legal procurement requirements.
       The Monitors shall have a budget and staff sufficient to allow the Monitors to carry out
       the responsibilities set forth in this Order, and may contract with such experts or
       consultants as the Monitors may deem appropriate, in consultation with the Court. The
       Monitors, and any experts or consultants hired by the Monitors, may initiate and receive
       ex parte communications with the parties, and with the Court.

    3. The Monitors’ duties shall include to independently verify data reports and statistics
       provided pursuant to this Order. The Monitors shall have the authority to conduct, or
       cause to be conducted, such case record reviews, qualitative reviews, and audits as the
       Monitors reasonably deem necessary. In order to avoid duplication, DFPS shall provide
       the Monitors with copies of all state-issued data reports regarding topics covered by this
       Order. Notwithstanding the existence of state data, data analysis or reports, the Monitors
       shall have the authority to prepare new reports on all terms of this Order to the extent the
       Monitors deem necessary.



9
  These Provisions were not challenged by the Opinion or by either party in their filings. See generally, M. D. by
Stukenberg, 907 F.3d 237; (D.E. 603; D.E. 604).
10
   The Court’s previous Order of Appointment, (D.E. 379), on March 21, 2016 naming Kevin Ryan as Special
Master is superseded by this Order.


16 / 20
   Case 2:11-cv-00084 Document 606 Filed on 11/20/18 in TXSD Page 17 of 20



   4. The Monitors shall periodically conduct case record and qualitative reviews to monitor
      and evaluate the Defendants’ performance with respect to this Order. The Monitors shall
      also review all plans and documents to be developed and produced by Defendants
      pursuant to this Order and report on Defendants’ compliance in implementing the terms
      of this Order. The Monitors shall take into account the timeliness, appropriateness, and
      quality of the Defendants’ performance with respect to the terms of this Order.

   5. The Monitors shall provide a written report to the Court every six months. The Monitors’
      reports shall set forth whether the Defendants have met the requirements of this Order. In
      addition, the Monitors’ reports shall set forth the steps taken by Defendants, and the
      reasonableness of those efforts; the quality of the work done by Defendants in carrying
      out those steps; and the extent to which that work is producing the intended effects and/or
      the likelihood that the work will produce the intended effects.

   6. The Monitors shall have free and complete access to records maintained by Defendants,
      its divisions and any successor agencies or divisions, and by its private agency partners.
      The Monitors shall also have free and complete access to the staff of DFPS; its divisions
      and any successor agencies or divisions; persons within the executive branch; private
      agency partners; PMC children in the care of DFPS and of private agencies; and other
      individuals that the Monitors deem relevant to their work. DFPS shall direct all
      employees and contract providers to cooperate fully with the Monitors and shall assist the
      Monitors in gaining free access to other stakeholders in the child welfare system.
      Defendants shall provide the Monitors with free and, upon request, private access to all
      individuals within DFPS and persons within the Executive Branch of Texas State
      government, as the Monitors choose; to assist the Monitors in gaining access to other
      stakeholders in the child welfare system (including but not limited to the staff of contract
      agencies); and to provide the Monitors with free access to all documents, data, and
      premises it deems relevant to their work (including but not limited to documents and data
      from contract agencies and courts). The Monitors shall respect the confidentiality of all
      information related to individually identifiable clients, subject to applicable law.
      Defendants shall take no adverse action against individuals or agencies because they
      shared information with the Monitors pursuant to this Order.

   7. The reports of the Monitors shall be public documents filed with the Court, except that
      any individually identifying information and any other confidential information protected
      from disclosure by law shall be redacted or otherwise removed from any public report.

   8. The parties shall have access, through the Monitors, to all information made available to
      the Monitors, subject to the existing confidentiality order in effect in this case. The
      Monitors may protect the identity of confidential sources of any such information.



17 / 20
       Case 2:11-cv-00084 Document 606 Filed on 11/20/18 in TXSD Page 18 of 20



       9. The Monitors may periodically meet privately with the Court concerning issues related
          to this case.

       10. Defendants shall deliver to the Monitors all records, reports, data and information within
           30 days of the Monitors’ request. The Monitors may grant extensions to due dates upon
           application in writing by the Defendants. If the Monitors decline to grant Defendants an
           extension, the Monitor shall do so in writing and the Defendants shall either produce the
           requested records, reports, data and information by the due date or appeal to the Court for
           an extension.

       11. The Monitors shall submit bills for their compensation and reasonable expenses to the
           State, as well as file these bills under seal with the Court, on a monthly basis. The State
           shall approve and issue payment within 30 days of receipt of the monthly bill. If the State
           disputes a bill, Defendants shall file their objections with the Court no later than 15 days
           after receiving the bill and/or request additional clarifying information or documentation
           to the Monitors, with a copy served on Plaintiffs. The Monitors shall have 15 days in
           which to respond and to provide the additional information and/or documentation
           requested, with a copy served on Plaintiffs. If within 45 days of presentation of the
           Monitors’ bill there is still a dispute, the parties shall submit the dispute to the Court for
           resolution. At this time, Plaintiffs, Defendants, and the Monitors shall file a joint
           statement regarding the disputed payment.

       12. The Monitors shall not intervene in the administrative management of either DFPS or any
           of its units and shall not direct the defendants or any of their subordinates to take or to
           refrain from taking any specific action to achieve compliance. The Monitors are not to
           consider matters that go beyond superintending compliance with this Court’s decree.

       13. If at any point the Monitor can no longer serve, the Court shall appoint another Monitor,
           with input and recommendations from the outgoing Monitor.

B. Additional Monitoring Appointment Provisions11

       1. Effective immediately, Defendants shall provide the Monitors, their staff and consultants
          with unrestricted, routine and ongoing remote access to the electronic data information
          systems used by Defendants to serve children in the PMC class, including CLASS;
          IMPACT; the Star Health Passport; the system used for tracking referrals and
          dispositions of abuse and neglect; the system used to track caseloads for staff; any and all
          successor systems to the foregoing; and the training and guidance necessary for the
          Monitors, their staff and consultants to review records within these systems. Defendants
          shall provide the Monitors, their staff and consultants with unrestricted, routine, and
11
     These provisions are in addition to the Monitoring Appointment Provisions in the January 2018 Order.


18 / 20
     Case 2:11-cv-00084 Document 606 Filed on 11/20/18 in TXSD Page 19 of 20



          ongoing access to electronic systems used by Defendants to train caseworkers and test
          their knowledge.12

     2. Defendants will immediately supply the Monitors raw data relevant to the 2015-2016
        workstudy conducted by DFPS, including but not limited to: the sampling criteria,
        protocols, survey questions, pool sample, interpretation models, and the questions asked
        during the study. Defendants will supply the Monitors with all available raw data relevant
        to all previous third-party studies13 of DFPS.

     3. The Monitors shall provide the Court with a schedule for the hourly compensation of the
        Monitors, their staff and consultants. The Defendants shall pay the Monitors’
        compensation, the compensation of the Monitors’ staff and consultants and reasonable
        expenses. Reasonable expenses include, but are not limited to, transcriptions, photocopy
        fees, electronic document storage fees, teleconference services, travel and attendant
        expenses, and mail and delivery costs. Reasonable expenses are not included in the
        Monitors’ hourly compensation. The Monitors may submit an application to the Court to
        increase the compensation, should circumstances so require. All parties shall have the
        right to file with the Court a written objection to the Monitors’ compensation schedule
        within 5 days from submission.

                                               CONCLUSION

          Defendants are ORDERED to cooperate fully with the Monitors to implement each

provision without delay and to assist the Monitors in creation of the Monitoring reports. The

Court retains jurisdiction for a period of three years after full compliance as certified by the

Monitors. Either party may apply to the Court during the term of the monitoring to terminate

supervision over one or more components of this Order if that party can show full compliance

with that component and that further monitoring will not serve a purpose. Cf. Freeman v. Pitts,

503 U.S. 467, 489 (1992) (“A federal court in a school desegregation case has the discretion to


12
   These requirements are necessary to allow the Monitors to efficiently carry out their duties and much less
expensive than continuous round-trip flights to Austin. Previously, the Special Masters were required to travel to
Austin and access this data under the direct supervision of DFPS.
13
   Including but not limited to: the 2014 operational review of DFPS and SPC conducted by The Stephen Group; the
2014 report on DFPS waste, duplication and inefficiency by the Texas Sunset Advisory Commission; the 2004
Texas Comptroller Report titled Forgotten Children, all internal reviews and assessments relevant to workloads
conducted by the Casey Family Programs; the 2010 DFPS review conducted by the Texas Adoption Review
Committee.


19 / 20
   Case 2:11-cv-00084 Document 606 Filed on 11/20/18 in TXSD Page 20 of 20



order an incremental or partial withdrawal of its supervision and control.”). All monitoring costs

are borne by Defendants.

          SIGNED and ORDERED this 20th day of November, 2018.


                                                 ___________________________________
                                                           Janis Graham Jack
                                                    Senior United States District Judge




20 / 20
